DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 12/30/2021. 
The application contains 1-9 claims, all have been examined 
Previous rejection has been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over TATEISHI KENJI et al. (JP2010009471- hereinafter Kenji),  in view of  NIU LINLIN et al. (CN108345610 – English translation – hereinafter LinLin), in view of  Baughman et al. (US10713574)


In regards to claim 1, Kenji teaches a dialogue system that provides an answer in response to input by a user, comprising circuitry configured to: (see para 12-15, 25-26 database with question and answer pairs and keywords); extract one or a plurality of initial keys based on an input sequence input by the user (see para 12-15, 31 extracting keywords); refine a representative question sentence stored based on an initial key extracted (see para 12, 31; using the extracted keyword to search); 
Kenji doesn’t specifically teach store answer information where a representative question sentence, a group of keys including one or a plurality of keys constituting the representative question sentence, and an answer to the representative question sentence are associated with one another; extract one key from the answer information storage unit based on the one or plurality of initial keys.
LinLin teaches store answer information where a representative question sentence, a group of keys including one or a plurality of keys constituting the representative question sentence, and an answer to the representative question sentence are associated with one another; extract one key from the answer information storage unit based on the one or plurality of initial keys; (see para 41, 86 and 90-91; teaches storage with question answer pair and storage for question keywords and answer keywords and using the question keyword to acquire the answer keywords)
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of LinLin to modify the teachings of Kenji, since a person would have recognize the benefit for providing easier means to retrieve any associated keywords and answers to the input question.
Kenji doesn’t present the one key and the one or plurality of initial keys to the user, wherein the circuitry enables presenting, to a user, the one or plurality of initial keys as an acquired key used for acquiring the one key, and presents, to the user, a key question sentence prompting the user to clearly express an intention for the one key, refines the representative question sentence based on the user's intention expressed in response to the key question sentence, and presents, to the user, a representative question sentence refined and presents, to the user, a representative question sentence refined 
Baughman teaches present the one key and the one or plurality of initial keys to the user, wherein the circuitry enables presenting, to a user, the one or plurality of initial keys as an acquired key used for acquiring the one key, and presents, to the user, a key question sentence prompting the user to clearly express an intention for the one key, refines the representative question sentence based on the user's intention expressed in response to the key question sentence, and presents, to the user, a representative question sentence refined and presents, to the user, a representative question sentence refined (see col 5 lines 47-60, col 17 lines to 18 line 60, col 21 line 37-44; teaches question, taking keywords and providing the user means to answer in order to refine the question).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Baughman to modify the teachings of Kenji and modified by LinLin in order to provide the user a display of the keyword obtained with the acquisition keywords, since a person would have recognize the benefit for providing means to review if the identified keywords are more closely associated to the users intention with the question query.

In regards to claim 2, Kenji teaches wherein when an affirmative intention indicating confirmation is expressed in response to a key question sentence containing one key presented to the user, the circuitry further extracts a first key in accordance with the affirmative intention, the first key being another key associated with the initial key and the one key, and the circuitry enables presenting, to the user, the one key as an acquired key used for acquiring the first key, and presents, to the user, a key question sentence prompting the user to clearly express an intention of affirmation or negation for the first key (see para 15; teaches providing the user with the narrowing keywords and proving means for the user to confirm).

In regards to claim 3, Kenji doesn’t teach wherein when a negative intention indicating denial is expressed in response to a key question sentence containing one key presented to the user, the circuitry further extracts a second key in accordance with the negative intention, the second key being another key associated with the initial key and not associated with the one key, and the circuitry enables presenting, to the user, the one key as an acquired key used for acquiring the second key, and presents, to the user, a key question sentence prompting the user to clearly express an intention of affirmation or negation for the second key.
Baughman teaches wherein when a negative intention indicating denial is expressed in response to a key question sentence containing one key presented to the user, the circuitry further extracts a second key in accordance with the negative intention, the second key being another key associated with the initial key and not associated with the one key, and the circuitry enables presenting, to the user, the one key as an acquired key used for acquiring the second key, and presents, to the user, a key question sentence prompting the user to clearly express an intention of affirmation or negation for the second key (see col 5 lines 47-60, col 17 lines to 18 line 60, col 21 line 37-44; teaches question, taking keywords and providing the user means to answer and obtain more keywords in order to refine the question).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Baughman to modify the teachings of Kenji and modified by LinLin in order to provide the user a display of the keyword obtained with the acquisition keywords, since a person would have recognize the benefit for providing means to review if the identified keywords are more closely associated to the users intention with the question query.

In regards to claim 4, Kenji doesn’t teaches wherein the circuitry further extracts another key associated with the one key and likely to be presented next based on the initial key, and the circuitry presents, to the user, the another key as a candidate key together with the one key and the one or plurality of initial keys.
Baughman teaches wherein the circuitry further extracts another key associated with the one key and likely to be presented next based on the initial key, and the circuitry presents, to the user, the another key as a candidate key together with the one key and the one or plurality of initial keys.
(see col 5 lines 47-60, col 17 lines to 18 line 60, col 21 line 37-44; teaches question, taking keywords and providing the user means to answer and obtain more keywords in order to refine the question).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Baughman to modify the teachings of Kenji and modified by LinLin in order to provide the user a display of the keyword obtained with the acquisition keywords and allow user to select or not to refine search, since a person would have recognize the benefit for providing means to review if the identified keywords are more closely associated to the users intention with the question query.

In regards to claim 5, Kenji teaches Wherein the circuitry extracts one or a plurality of representative question sentences associated with a key serving as the acquired key and the circuitry presents the one or plurality of representative question sentences as a candidate question sentence each time presenting the key question sentence : (see para 12-15, 25-26 database with question and answer pairs and keywords).

In regards to claim 6, the circuitry configured to: replace the acquired key with a related key associated with the acquired key in the answer information storage unit in accordance with a user’s operation, wherein the circuitry refines the representative question sentence by using the edited related key : (see para 12-15, 25-26 refine the search with keywords).

In regards to claim 7, Kenji doesn’t specifically teach the circuitry is further configured to: perform skip processing that skips the key question sentence without expressing any intention and moves on to a next key question sentence in accordance with a user’s operation, wherein when the skip processing is selected when a key question sentence containing the one key is presented to the user, the circuitry refrains from treating the one key as an acquired key and extracts a third key being another key associated with an acquired key used for acquiring the one key contained in the skipped key question sentence, and presents a key question sentence containing the third key to the user.
Yoshida Teaches perform skip processing that skips the key question sentence without expressing any intention and moves on to a next key question sentence in accordance with a user’s operation, wherein when the skip processing is selected when a key question sentence containing the one key is presented to the user, the circuitry refrains from treating the one key as an acquired key and extracts a third key being another key associated with an acquired key used for acquiring the one key contained in the skipped key question sentence, and presents a key question sentence containing the third key to the user. (see para 17, 24-28, 34-36 fig 9-10 refine the search to better express intention while the system provides means to show other options obtained from the keywords).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Yoshida to modify the teachings of Kenji and modified by LinLin in order to provide the user a display of the keyword obtained with the acquisition keywords and allow user to select or skip to refine search, since a person would have recognize the benefit for providing means to review if the identified keywords are more closely associated to the users intention with the question query.

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over TATEISHI KENJI et al. (JP2010009471- hereinafter Kenji),  in view of  NIU LINLIN et al. (CN108345610 – English translation – hereinafter LinLin), in view of  Baughman and further in view of Muller (US 20170249395).

In regards to claim 8, wherein the circuitry is further configured to: perform undo processing that returns to a key question sentence presented before the key question sentence in accordance with a user’s operation, wherein when the undo processing is selected when a key question sentence containing another key is presented to the user after clearly expressing an intention in response to a key question sentence containing the one key, the circuitry presents a key question sentence containing the one key again.
Muller teaches wherein the circuitry is further configured to: perform undo processing that returns to a key question sentence presented before the key question sentence in accordance with a user’s operation, wherein when the undo processing is selected when a key question sentence containing another key is presented to the user after clearly expressing an intention in response to a key question sentence containing the one key, the circuitry presents a key question sentence containing the one key again (see para 39, 64; interface or icon allowing the user to go back to a previous search).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Muller to modify the teachings of Kenji as modified by LinLin, since a person would have recognize that it would yield predictable results as the process for returning to a previous search results is well known and it allows the user to correct a search.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over TATEISHI KENJI et al. (JP2010009471- hereinafter Kenji),  in view of  NIU LINLIN et al. (CN108345610 – English translation – hereinafter LinLin), in view of  Baughman and further in view of Rajkumar (US 20140324809).

In regards to claim 9,Kenji doesn’t specifically teach  perform clear processing that clears all of key question sentences in accordance with user’s operation, wherein when the clear processing is selected, the circuitry performs processing of waiting for receipt of an input sequence for an initial key.
Rajkumar teaches perform clear processing that clears all of key question sentences in accordance with user’s operation, wherein when the clear processing is selected, the circuitry performs processing of waiting for receipt of an input sequence for an initial key (see para 62; clear search and await user input).
Therefore, it would be obvious to a person with ordinary skills in the art at the time of the invention to use the teachings and applications of Rajkumar to modify the teachings of Kenji as modified by LinLin, since a person would have recognize that it would yield predictable results as the process for generating a search is well known and it allows the user to restart a new search.


Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of Rejection. See rejection above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144